USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-1825                                   UNITED STATES,                                      Appellee,                                         v.                              OANH VAN HA, A/K/A QUANH,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                          Stahl and Lynch, Circuit Judges.                                ____________________            Alan D. Rose and Rose & Associates on brief for appellant.            Donald K.  Stern, United States  Attorney, and Kevin  P. McGrath,       Assistant United States Attorney, on brief for appellee.                                ____________________                                   April 11, 1997                                ____________________                 Per                     Curiam.                                                         Upon                                  careful review of the briefs and record,            we perceive no clear error in the district court's sentencing            determinations.  The  district court properly concluded  that            appellant  was  not  entitled  to  a  reduction  as  a  minor            participant  under  U.S.S.G. S  3B1.2(b),  in  light  of  his            responsibilities  for  storing,  guarding,  and  distributing            substantial quantities of the drugs.  Further, appellant  was            not entitled  to an extra reduction  for a timely plea  under            U.S.S.G. S 3E1.1(b)(2), in  light of his belated plea on  the            third day of trial.                   Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-